Citation Nr: 0733773	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-33 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher disability rating for lumbar strain, 
degenerative joint disease, lumbar spine, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from May 1975 to May 1977 and 
from February 1988 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
June 2007.  By way of correspondence dated in June 2007, the 
veteran stated that he wished to withdraw the issues of 
entitlement to increased ratings for hearing loss and 
residuals of xyphoidectomy; therefore, these issues are no 
longer considered to be in appellate status.

FINDING OF FACT

The veteran's service-connected lumbar strain, degenerative 
joint disease, lumbar spine, is productive of degenerative 
disc disease and limitation of motion with no neurological 
deficits, intervertebral disc disease, or muscle spasm.

CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no 
higher, for lumbar strain, degenerative joint disease, lumbar 
spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, Sanders 487 F.3d 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

In this case, in an October 2004 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate increased rating claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  

The Board notes that the veteran did not receive notice as to 
the information and evidence necessary to assign an effective 
date in the event that a higher disability rating was 
granted.  As such, the VCAA notice was deficient as to 
content.  The Board notes that the veteran, however, has not 
been prejudiced from this error as the RO will have an 
opportunity to correct this error prior to issuing a rating 
decision effectuating the higher disability rating and 
assigning an effective date.  
The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claim.  The record 
includes service records and VA treatment records.  The Board 
notes that the veteran has been afforded VA examinations in 
relation to his claim.  As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service connected lumbar strain, degenerative 
joint disease, lumbar spine, is currently rated as 10 percent 
disabling under Diagnostic Codes 5010 and 5237.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of the disabilities of the 
spine, effective September 26, 2003 and codified at 38 C.F.R. 
pt. 4.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  As the veteran's claim was filed in 
September 2004, only the amended rating criteria are 
applicable to this claim.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 10 percent--forward flexion of the thoracolumbar spine, 
greater than 60 degrees, but no greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

2) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

3) 40 percent-forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

Additionally, the Board notes that Diagnostic Code 5010 
states that traumatic arthritis should be rated like 
degenerative arthritis.  Under Diagnostic Code 5003 for 
degenerative arthritis, ratings are based on the limitation 
of motion of the affected joint or joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010.

VA treatment records from 1998 through 2006 shows complaints 
of chronic back pain.  Various x-ray images from this time 
period revealed an essentially negative lumbar spine study, 
but a CT scan of the lumbar spine in October 1998 showed a 
minimal concentric bulge at L5-S1 without impingement on 
nerve roots or neural foramina.  A November 2004 VA 
examination report shows that the veteran reported chronic 
pain that did not radiate and he denied any loss of bowel or 
bladder control.  On physical examination, there was no spasm 
or tenderness of the back.  He was able to achieve 80 degrees 
of flexion, 30 degrees of extension, 30 degrees of bilateral 
lateral bending, and 30 degrees of bilateral lateral rotation 
on range of motion testing with no more than slight pain on 
flexion, extension, and lateral bending.  There was no pain 
with rotation.  On neurological evaluation of the lower 
extremities, there were no focal strength deficits noted.  
Reflexes and sensation were intact in the lower extremities.  
On supine straight leg raising examination, there was no 
radicular pain with elevation of either leg.  The examiner 
noted that x-ray images taken in August 2004 revealed a 
normal study of the lumbar spine.  

An October 2006 VA examination report reveals that the 
veteran continued to complain of chronic back pain.  He 
denied pain radiating into the lower extremities but stated 
that he sometimes had momentary numbness in the right lower 
extremity.  The veteran denied any prescribed bed rest within 
the past year.  On physical examination, there was no spasm 
or tenderness of the back.  Repetitive range of motion 
testing revealed 85 degrees of flexion, 25 degrees of 
extension, and 30 degrees of both bilateral lateral bending 
and rotation.  He had pain with lateral bending, greater to 
the right than the left.  He had pain with flexion and 
extension.  On neurological testing, there were no focal 
strength deficits noted.  Reflexes and sensation were intact 
in the lower extremities.  Sitting straight leg raising 
examination was negative for radicular pain.  The examiner 
noted that assessment of additional limitation of function 
due to repetitive use or flare-ups could not be determined 
without resorting to mere speculation.

At the June 2007 Board hearing at the RO, the veteran 
complained of chronic low back pain that he treated with 
heating pads, Advil and arthritis cream.  Upon questioning 
regarding bowel or bladder problems, the veteran admitted to 
frequent loose stools, but attributed this to use of Advil 
and other pain relievers.

For the reasons explained below, the Board finds that the 
manifestations of the veteran's lumbar spine disability more 
closely approximate the criteria for a 20 percent disability 
rating.

The medical evidence of record does not demonstrate that the 
veteran suffers from intervertebral disc disease.  The 
November 2004 VA examination report notes that the veteran 
expressly denied bowel and bladder complaints, and although 
the veteran testified in June 2007 that he experienced loose 
stools, he attributed this to use of pain medications.  The 
November 2004 and October 2006 VA examination reports reflect 
that the veteran denied any radiating pain.  Additionally, on 
physical examination in November 2004 and October 2006, there 
was no evidence of any neurologic deficits or abnormalities.  
Therefore, the Board finds that veteran's medical records do 
not show persistent symptoms of neuropathy or other 
neurological findings so as to arrive at the diagnosis of 
intervertebral disc disease.  Thus, Diagnostic Code 5243 is 
not applicable in this instance and there is no evidence of 
associated objective neurologic abnormalities to be 
separately evaluated under an appropriate diagnostic code.  

The evidence shows that the most significant findings related 
to the thoracolumbar spine are degenerative disc disease and 
pain.  As noted previously, the October 1998 CT report 
confirms degenerative changes of the veteran's spine.  
Although the veteran's disability is currently rated by the 
RO under the provisions of Diagnostic Code 5237 for 
lumbosacral strain, the Board finds that as the disability is 
primarily manifested by degenerative arthritis and pain, it 
is more appropriate to rate the disability under Diagnostic 
Code 5242 for degenerative arthritis of the spine.  In any 
event, the rating criteria for evaluating disabilities of the 
spine are the same under Diagnostic Codes 5237 and 5242.

The November 2004 VA examination report shows that the 
veteran could flex his spine to 80 degrees, but that there 
was pain on motion.  The October 2006 VA examination report 
contains similar findings.  Unfortunately, neither 
examination report specifies where the veteran began to 
experience pain during the range of motion testing.  Even 
though the competent medical evidence of record does not 
clearly show how much more beyond 80 degrees the veteran's 
flexion of the spine is limited by pain, after taking into 
consideration the veteran's credible hearing testimony 
regarding the severity of his lumbar spine disability, 
applying the provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra., and giving the benefit of the doubt to the 
veteran under the provisions of 38 U.S.C.A. § 5107(b), the 
Board finds that the manifestations of the veteran's 
disability more closely approximate the criteria for a 20 
percent disability rating under the provisions of Diagnostic 
Code 5242.

Nevertheless, there is no competent medical evidence of 
record demonstrating that the veteran's lumbar spine 
disability is manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less in order to warrant 
a disability rating in excess of 20 percent.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.



ORDER

Entitlement to a disability rating of 20 percent, but no 
higher, for lumbar strain, degenerative joint disease, lumbar 
spine, is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


